Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 11-14, 18, 22-25, 29, 33-36, 39, 43-46, 49, and 53 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Manolakos PCT/CN2016/104562 (see attached).   

Regarding claims 1, 12, 23, 34, 44, Manolakos teaches a method of wireless communication at a base station, comprising:
transmitting an indication to the UE indicating a flexible resource allocation;
generating a narrowband data channel including a plurality of resource blocks (RBs) (see physical resource blocks ‘PRBs’ [0079]),
adjusting a Precoding Resource Block Group (PRG) for the narrowband data channel based on the indication; and
transmitting the narrowband data channel to a User Equipment (UE) based at least on adjusting the PRG ([0081]).

Regarding claim 2, 13, 24, 35, 45, the plurality of RBs are associated with a narrowband ([0079, 0081]).

Regarding claim 3, 14, 25, 36, 46, the PRG for the narrowband data channel comprises one or more consecutive RBs ([0079, 0081]).

Regarding claim 11, 22, 33, 43, 53, a size of the PRG is fixed ([0089]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 18, 29, 39, 49, is/are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos as applied to claims 1, 12, 23, 34, 44 above, and further in view of Sayana US 20100272032.
Although Manolakos teaches an indication of flexible resource allocation, the reference is silent on the indication is transmitted in a downlink control information (DCI).
	Sayana teaches the indication of flexible resource allocation is transmitted in a downlink control information (DCI) ([0056]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Manolakos by the indication of flexible resource allocation is transmitted in a downlink control information (DCI), as shown by Sayana. This modification would benefit the system by providing a proven, reliable method for the indication of flexible resource allocation.

Allowable Subject Matter
Claims 54-63 are allowed.
Claims 4-6, 8-10, 15-17, 19-21, 26-28, 30-32, 37, 38, 40-42, 47, 48, and 50-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476